DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 November 2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5 November 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 16 is objected to because of the following informalities:  
Line 5 of claim 16 refers to “RME”. It appears that this should read REM. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7, 12-16, 20, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determination of a sleep stage by obtaining a respiratory feature based on a centre of mass measurement from a respiratory flow signal, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because it is recited as an unembodied method of manipulating a signal with no recited application of the result of the signal manipulation. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only recited elements are a non-specific “respiratory system” and controller which do no more than provide a technological environment for execution of the abstract idea itself (see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), showing that these computer functions are well-understood, routine, and conventional functions), such that, considered individually and as a whole, the claim limitations do not amount to significantly more than the abstract idea itself. The recited “sensors located at the respiratory system” are not positively claimed as part of the “device” performing the method, and themselves are no more than non-specific generic sensors performing the 
The dependent claims also do not provide anything significantly more, as claims 7 and 12-16, 20, and 21 are directed to aspects of the mental process itself. 
The Examiner notes that claim 21 is the closest to providing a practical application of the abstract idea, but the recited “control signals” in response to a non-specific sleep stage do not specifically link any particular adjustment to any particular determination. 
Claims 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determination of a sleep stage by obtaining a respiratory feature based on a centre of mass related measurement from a respiratory flow signal, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because no claim recites any particular application of the result of the signal manipulation and the abstract idea is not part of any particular machine or result in any effect. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims only call for the use of generic, conventional processing devices to do no more than provide a technological environment for execution of the abstract idea (see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, 13, and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Titchener (US 2011/0230779).
Regarding claim 1, Titchener discloses a method of automatically determining a sleep stage of a user using a respiratory system configured to provide a stream of respiratory gases to the user (figure 3) comprising, using a controller (paragraphs [0089], [0111]) of the system: receiving a respiratory flow signal of a user (paragraph [0012]) from one or more sensors located at the respiratory system (paragraph [0081]); obtaining at least one respiratory feature from at least part of the respiratory flow signal (paragraphs [0044], [0045]), that feature being based at least partly on at least one centre of mass related measurement (paragraph [0014]); and “automatically” determining a sleep stage from the at least one respiratory feature (paragraphs [0019], [0114], [0115]). The Examiner notes that the respiratory feature which is based “at least partly” on the centre of mass “related” measurement is determined in block 89 
Regarding claim 12, Titchener further discloses identifying, within the respiratory flow signal, at least one breath signal representing a breath of the user; and obtaining at least one breath measurement from a portion of the respiratory flow signal within which the at least one breath signal is identified (paragraphs [0110]-[0114]).  
Regarding claim 13, Titchener further discloses identifying, within the respiratory flow signal, a window containing a plurality of breath signals, and obtaining respective breath measurements of the breath signals within the window (paragraph [0106]).  
Regarding claim 16, Titchener further discloses the sleep stage being selected from awake and asleep (paragraphs [0059], [0115]).
Regarding claim 17, Titchener discloses a respiratory system configured to provide a stream of respiratory gases to a user (figure 3) and to automatically determine a sleep stage of the user comprising a controller in electrical communication with one or more sensors located at the respiratory system (paragraphs [0081], [0089], [0111]) comprising a feature extractor configured to obtain at least one respiratory feature from at least part of a respiratory flow signal of the user from the one or more sensors (paragraphs [0044]-[0045]), where the feature is based at least partly on at least one centre of mass related measurement (paragraphs [0114], [0115]); and a mapping module configured to “automatically” determine a sleep stage of the user from the at least one respiratory feature (paragraphs [0019], [0114], [0115]). The Examiner 
Regarding claim 18, Titchener discloses a respiratory system configured to provide a stream of respiratory gases to a user and to automatically determine a sleep stage of the user comprising: a processor (paragraph [0080]) in electrical communication with one or more sensors located at the respiratory system (paragraph [0081]); and a computer readable medium having stored thereon computer executable instructions that, when executed by the processor, cause the processor to perform a method of determining the sleep stage of the user, the method comprising:  -4-Application No.: 15/373344Filing Date: December 8, 2016receiving a respiratory flow signal of the user (paragraph [0012]) from the one or more sensors (paragraph [0081]); obtaining at least one respiratory feature from at least part of the respiratory flow signal (paragraphs [0044]-[0045]), where the feature is based at least partly on at least one centre of mass related measurement (paragraph [0114], [0115]); and determining a sleep stage from the at least one respiratory feature (paragraphs [0019], [0114], [0115]).  The Examiner notes that the respiratory feature which is based “at least partly” on the centre of mass “related” measurement is determined in block 89 of figure 9, as discussed in paragraph [0114], and the output from block 89 is used by blocks 87 and 88 to determine, at least, wake/sleep state, as discussed in paragraph [0115], such that the 
Regarding claim 19, Titchener discloses a computer readable medium of a respiratory system configured to provide a stream of respiratory gases to a user (figure 3) having stored thereon computer- executable instructions that, when executed by a processor of the system in electrical communication with one or more sensors located at the respiratory system (paragraph [0081], [0089]), cause the processor to perform a method of determining a sleep stage of a user, the method comprising: receiving a respiratory flow signal of a user from the sensors (paragraph [0012]); obtaining at least one respiratory feature from at least part of the respiratory flow signal (paragraphs [0044]-[0045]), the feature being based at least partly on at least one centre of mass related measurement (paragraphs [0114], [0115]); and determining a sleep stage from the at least one respiratory feature (paragraphs [0019], [0114], [0115]). The Examiner notes that the respiratory feature which is based “at least partly” on the centre of mass “related” measurement is determined in block 89 of figure 9, as discussed in paragraph [0114], and the output from block 89 is used by blocks 87 and 88 to determine, at least, wake/sleep state, as discussed in paragraph [0115], such that the determination of the sleep stage (that stage being at least awake or asleep) is based “at least partly” on the centre of mass “related” measurement.
Regarding claim 20, Titchener further discloses that the at least one centre of mass related measurement includes one or more of inspiration centre of mass time and inspiration centre of mass amplitude (paragraph [0114]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Titchener in view of Halperin (US 2008/0275349).
Regarding claim 14, Titchener does not disclose the at least one respiratory feature additionally comprising a mean and/or standard deviation of the breath measurements within at least part of the window. Halperin teaches a method of determining a sleep stage (figure 8) from a respiratory feature in a respiratory flow signal (paragraph [0601]), the feature comprising a mean and/or standard deviation of the breath measurements within at least part of a window (paragraph [0754]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Titchener and additionally used a mean and/or standard deviation of the flow signal, as taught by Halperin, in order to provide additional information when performing the classifying.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Titchener in view of Chan (US 2015/0190086).
Titchener discloses use of an algorithm (paragraph [0137]) but does not identify it as a supervised learning algorithm, an unsupervised learning algorithm, or a semi-supervised learning algorithm. Chan teaches using a learning algorithm to identify a sleep stage from a physiological signal (paragraph [0041]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have followed Titchener and used a learning algorithm to identify the sleep stage(s), as taught by Chan, in order to increase accuracy upon continued use. Chan does not specifically identify the learning algorithm as being a supervised learning algorithm, an unsupervised learning algorithm, a semi-supervised learning algorithm, but as there are no other possible configurations of supervision the learning algorithm must inherently fall into one of these categories.

Response to Arguments
Applicant's arguments filed 5 November 2020 have been fully considered but they are not persuasive.
Regarding the rejections under 102, Applicant continues to argue that Titchener does not use the centre of mass related measurement to determine a sleep stage. This remains entirely unpersuasive. As noted above. the respiratory feature which is based “at least partly” on the centre of mass “related” measurement is determined in block 89 of figure 9, as discussed in paragraph [0114], and the output from block 89 is used by blocks 87 and 88 to determine, at least, wake/sleep state, as discussed in paragraph [0115], such that the based at least partly on a centre of mass related measurement.

Regarding the rejections under 101, Applicant repeats the argument from the previous response that the claimed invention “integrates the recited judicial exception into a practical application of the exception” because the claims are “directed to improving treatment of a patient with a respiratory system”. This is entirely untrue, as the claims do not include any specific treatment, let alone an improvement of treatment. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant provides a general argument of unconventionality because sleep stage can be determined using only respiration sensors, which somehow makes the determination more accurate; the Examiner notes that use of only respiration sensors is known, for example by Titchener above, and Applicant has not provided any evidence or objective comparison supporting this general allegation of improved accuracy. 
Applicant then argues that the claimed invention cannot fall into the grouping of mental processes because the method requires use of a respiratory system; as the human body may In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As presented, the claims do not include any computer-specific algorithms which could not be performed in the human mind, such that, as presented, the claims are directed to an invention which falls into the grouping of mental processes.
Applicant concludes by arguing that, as a whole, the claimed invention is tied to provision of therapy because it would be used in therapy; yet again, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Nothing in the claims is directed to a particular therapy. As noted above and in the previous response, claim 21 comes closest to providing a practical application, but does not clearly link any particular determination to a particular therapy (such as increase pressure when sleep stage is N1, etc.). 
Regarding the 2B arguments, Applicant argues that the claims contain an inventive concept because the recited generic components are used in combination to perform functions which are not generic; Applicant attempts to support this argument by, yet again, arguing that the inventive concept solves a problem in providing respiratory therapy to a patient despite the claims not including any delivery of a specific or particular therapy. Still further, solving a 
Regarding claim 21, Applicant argues that this claim analogous to example 40 of the Office’s Guidance, not example 43. In either instance, the examples clearly show that there must be a clear link between what is observed and what happens in response. In example 40, the additional data is collected when data is above a threshold – if A happens, then B. In the instant claim, air supply power is adjusted, but the claim does not clearly set forth what that adjustment is or how it relates to the sleep stage. As claimed, the adjustment is not specific to having determined any particular sleep stage, nor is the amount of adjustment controlled by what was determined. Applicant’s argument attempting to support this is that the adjustment would make the air supply more appropriate for the particular sleep stage, but this is not reflected in the claims. A non-specific adjustment which happens in response to any sleep stage which happens to be determined is not a specific or particular therapy.

Conclusion
No art has been applied against claim 7; however, as the claim is rejected under 101 above it is not presently allowable. The question of prior art will be revisited upon resolution of these other issues. The prior art of record fails to anticipate or make obvious the invention of as presented, including, inter alia, receiving a respiratory flow signal of a user using sensors located at a respiratory system; obtaining a respiratory feature from at least part of the flow signal, the respiratory feature being at least partly based on a function of expiration centre of mass time and inspiration centre of mass time, or a function of expiration centre of mass amplitude and inspiration centre of mass amplitude; and automatically determining a sleep stage of the user from the respiratory feature, in combination with all other limitations in the claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791